United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-2806
                                 ___________

Janis Schmidt,                          *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Cecelia Fire Thunder, President OST; *
Harold Brewer, Chief of Police; Marina *
Fast Horse, Tribal Judge; Alex White *
Plume, Vice President OST; OST          *   Appeal from the United States
Public Safety; Ruth Brown, council      *   District Court for the
member; Thomas Poor Bear, council       *   District of South Dakota.
member; Craig Dillon, council member; *
Mary Poor Thunder, council member; *        [UNPUBLISHED]
Juanita Scherich, council member;       *
Austin Watkins, council member;         *
Valerie Kills Small-Janis, council      *
member; Paul Little, council member; *
Lydia Bear Killer, council member;      *
Ella John Carlow, council member;       *
Lyle Jack, council member; Will Peters, *
council member; Phillip Good Crow,      *
council member; Bernard White Face, *
council member; Walter Big Crow,        *
council member; Kathy Janis, council *
member,                                 *
                                        *
             Appellees.                 *
                                    ___________

                              Submitted: April 4, 2008
                                 Filed: April 9, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Janis Schmidt appeals the district court’s1 dismissal of her pro se action. After
careful review, we agree that dismissal was proper. Accordingly, we deny all pending
motions and affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
                                          -2-